                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 VERNA STEVERSON, et al.,                          )
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )   NO. 3:19-cv-00140
                                                   )
 WALMART, et al.,                                  )
                                                   )
         Defendants.                               )

                                             ORDER

        The Magistrate Judge’s Report and Recommendation (“R&R”) (Doc. No. 74) recommends

granting the motions to dismiss of Defendants Walmart, Gree Manufacturing Company (“Gree”),

Haier US Appliance Solutions, Inc. d/b/a GE Appliances (“GE”), CMI Claims Management

(“CMI”), Cincinnati Insurance Company (“CIC”), and Ozark Electronics (“Ozark”). (Doc. Nos.

57, 59, 60, 62, and 66). Plaintiffs, proceeding pro se, have filed handwritten letters that the Court

construes as timely objections to the R&R. (Doc. Nos. 75 and 76).

        Pursuant to Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition [on a dispositive motion] that has been

properly objected to. The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” See also 28 U.S.C. § 636(b)(1)(C). Only “specific written objections” to the

magistrate judge’s proposed factual findings and legal conclusions are considered proper. Fed. R.

Civ. P. 72(b)(2). “The filing of vague, general, or conclusory objections does not meet the

requirement of specific objections and is tantamount to a complete failure to object.” Cole v.




      Case 3:19-cv-00140 Document 77 Filed 09/30/20 Page 1 of 3 PageID #: 447
Yukins, 7 F. App’x 354, 356 (6th Cir. 2001) (citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir.

1995)).

          This is a products liability action involving an allegedly defective air conditioning (“AC”)

unit manufactured by Gree and sold to the Steversons by Walmart. The Magistrate Judge found

dismissal is required because Plaintiffs had not plausibly alleged Walmart, GE, CMI, CIC, or

Ozark were “either a manufacturer or non-manufacturer seller” under the Tennessee Products

Liability Act (“TPLA”). (Doc. No. 74 at 7). Specifically, the Magistrate Judge found that Plaintiffs

only offered conclusory allegations that all Defendants were responsible for designing,

manufacturing, and selling the AC unit.          The Magistrate Judge concluded that Plaintiffs’

allegations that Walmart refused to refund or replace their unit did not support a reasonable

inference that Walmart had manufactured, altered or modified, or otherwise exercised substantial

control over the AC unit before it malfunctioned. (Id. at 7–8). Similarly, the Magistrate Judge

reasoned that GE’s motion to dismiss was well taken because no facts supported the allegation that

GE designed or manufactured the unit. (Id. at 9–10). The allegations about Ozark and CMI

pertaining to conduct after the AC unit malfunctioned could not show that either were liable under

the TPLA, (id. at 10–11), and without a valid claim against Ozark, its insurer CMI could not be

liable under Tennessee law. (Id. at 11). Finally, the R&R recommends granting Gree’s motion to

dismiss because of lack of service of process. (Id. at 12–13).

          Plaintiffs’ objections in no way disturb Magistrate Judge’s legal conclusions. Plaintiffs’

letters about their medical problems and property damage allegedly caused by the AC unit simply

have no relevance to the Magistrate Judge’s rationale or legal conclusions. (Doc. Nos. 75 at 3–6;

76 at 1–4). Those letters do not provide any factual support establishing that Walmart, GE, CMI,




                                     2
    Case 3:19-cv-00140 Document 77 Filed 09/30/20 Page 2 of 3 PageID #: 448
CIC, or Ozark manufactured, designed, altered, or exercised substantial control over the AC unit

to be liable under the TPLA. Nor do they address the failure of service of process on Gree.

       Plaintiffs offer the expert opinion letter of John Coty Banks, the owner of an AC repair

business, who opines [that] the [Steversons’] unit was not properly working” and was

“unreasonably dangerous” because it did not have drain holes. (Doc. No. 75 at 1). He further states

that Walmart “modified and altered the unit.” While Federal Rule of Evidence 704 allows his

expert testimony on the ultimate issue, Mr. Banks’ opinion does little to support the dispositive

issue here that Plaintiffs offer no evidence that Defendants’ conduct makes them subject to the

TPLA. The matter at issue here is whether Walmart exercised substantial control over the unit,

and Banks’ testimony does not help to understand Walmart’s role.

       After de novo review of the R&R, Plaintiffs’ objections, and the record, the Court agrees

with the R&R’s findings and conclusions. Accordingly, the R&R (Doc. No. 74) is APPROVED

AND ADOPTED. Defendants’ Motions to Dismiss (Doc. Nos. 57, 59, 60, 62, and 66) are

GRANTED and this case is DISMISSED.

       This is a final order. The Clerk shall enter a final judgment in accordance with Fed. R. Civ.

P. 58 and close this case.

       IT IS SO ORDERED.

                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                     3
    Case 3:19-cv-00140 Document 77 Filed 09/30/20 Page 3 of 3 PageID #: 449
